Citation Nr: 1440633	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013 the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current low back condition had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have 
not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and   which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated April 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  The evidence associated with the file includes service treatment records (STRs), VA and private treatment records, and a VA examination report.

The Board also notes that the actions requested in the August 2013 remand have been undertaken.  Additional post-service treatment records were associated with the claims file and the Veteran was afforded a VA spine examination.  He was subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran seeks service connection for current low back pain, which he contends is related to back strain incurred during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in    § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has experienced continuous back pain since incurring a back strain in service.  He states he did not report back pain on his separation report of medical history because he did not want to have to wait to be examined prior to exiting service.

The Veteran's STRs include a December 1982 medical note indicating that the Veteran presented with low back pain after lifting trash cans as part of his mess hall duties.  The Veteran reported he had been applying Bengay to his back for two months to treat the pain.  The Veteran denied any trauma.  Upon physical examination, the examiner noted full range of motion, no tenderness to palpation, no ecchymosis, and no edema.  He noted that the Veteran's muscles appeared tight and that he demonstrated poor body mechanics when performing a lifting motion.  He diagnosed the Veteran with muscle strain, instructed him on proper body mechanics, prescribed Robaxin, heat, and Bengay, and instructed him to return to duty and follow up with the clinic as needed.  

The Veteran's subsequent STRs do not indicate that he returned for additional treatment for low back pain or that he presented with a new complaint.  As previously noted, he denied back pain on his June 1984 separation report of medical history.  The accompanying report of medical examination was also negative for complaints or findings of a back disability.

Although the Veteran was treated at a private medical center in 1986 for chest pain, no complaints of or treatment for back pain are documented until December 1995, at which time the Veteran was admitted to the hospital with a gunshot wound to the back.  The December 1995 discharge summary noted that the Veteran had been shot in the back, resulting in an incomplete spinal cord lesion.  Surgery to remove the bullet and perform a left T-12 hemilaminectomy was conducted the evening of admission.  Post-surgery, it was noted that the Veteran was unable to wiggle his left toes or move his left leg.  He subsequently underwent extensive physical therapy.  After that time, the Veteran continued to report left lower extremity paresthesia and back pain secondary to the gunshot wound.  X-ray imaging conducted in 2005 noted no evidence of osseous injury, and indicated that the paraspinous soft tissues in the lumbar spine were normal in appearance.  A May 2012 pelvis x-ray incidentally noted lower lumbar facet hypertrophic degenerative changes.

In November 2013, the Veteran was afforded a VA spine examination in connection with the instant claim, at which time he described experiencing back pain since service.  He stated the pain was constant and sharp, like needles in his back.  He reported mild tenderness to palpation along the lower lumbar spine and the soft tissue along the right side of his lower back.  A November 2013 x-ray study showed a normal lumbosacral spine.  After conducting a physical examination, the examiner noted the Veteran's diagnosis of low back strain in 1982, but opined that his current back complaints were less likely than not incurred in or caused by the in-service back strain, and more likely than not caused by the gunshot wound he incurred in 1995.  She noted that the Veteran suffered a significant nerve injury as a result of the gunshot wound, and was transferred to long-term rehabilitation after surgery.  She stated that there was no documentation of any complaints of or treatment for low back pain from the time of the muscle strain in 1982 until the gunshot injury in 1995.  She also noted that a muscle strain such as the one diagnosed in 1982 is self-limiting, and resolves in twelve to sixteen weeks.

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  Even conceding a current disability, the most probative evidence indicates that the Veteran's current back condition is not related to an in-service injury but, rather, to a gunshot wound he incurred after service in 1995.  

The Board notes that the Veteran is competent to report symptoms or events he experienced in service and since.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the Veteran has asserted that he has experienced back pain continuously since 1982.  However, his account of the continuation of his back pain is not corroborated by the post-service evidence of record, including his own representations on various medical history reports, which consistently relate his back pain to the 1995 gunshot wound and give no account of an earlier back condition.  Additionally, the Veteran's current contention of suffering from back pain since service is inconsistent with his statements at the time of his discharge, as well as the medical findings at that time.  Even assuming that the Veteran did not report his pain because he wished to exit service as quickly as possible, his STRs also do not reflect that he returned to the clinic to seek additional treatment or obtain additional medication for ongoing pain during service.  The Board finds the Veteran's assertion that he has experienced low back pain continuously since the time of a documented back strain in service less probative than the statements he made while receiving medical treatment prior to filing this claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006)    (the lack of contemporaneous medical records, the significant time delay between   the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Moreover, to the extent the Veteran contends that his current back disability is related to service, back disorders can have numerous causes, and medical expertise is required to determine the etiology of such.  Accordingly, the Board also accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertion that a low back injury in service resulted in his current back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In summary, arthritis of the low back was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current low back condition is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a low back disability is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



ORDER

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


